DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-7, 10-12, 15-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-13, 15 of U.S. Patent No. 10610376B2 (cited herein as Pat. ‘376). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is rejected as anticipated over claim 1 of Pat. ‘376.  Pat. ‘376 discloses an expandable spinal implant configured to be deployed between a collapsed and expanded positions [claim 1 lines 1-4]; the implant having a proximal and distal ends and a midlongitudinal axis therebetween [claim 1 lines 10-12 and 62]; a frame with proximal and distal ends having an aperture in the distal end [claim 1 lines 5-8]; a plug moveable in the distal aperture and movable from intermediate the proximal end to the distal end and having a head with a first and second lateral post portion [claim 1 lines 9-14];   first and second endplates pivotally connected to the frame having proximal and distal ends and each having an elongated and angled channel which extends from a first position a 
Claims 2-3 and 6-7 are rejected as anticipated over claims 2-5 of Pat. ‘376 since they recite substantially similar subject matter.
Claim 10 
Claims 11-12 and 15-17 are rejected as anticipated over claims 7-10 and 12-13 of Pat. ‘376 since they recite substantially similar subject matter.
Claim 20 is rejected as anticipated over claim 15 of Pat. ‘376.  Pat. ‘376 discloses an expandable spinal implant system having an insertion instrument comprising a cannula and a driver shaft removably and rotatably disposed therein [claim 15 lines 1-4]; an expandable spinal implant configured to be deployed between a collapsed and expanded positions [claim 15 lines 5-8]; the implant having a proximal and distal ends and a midlongitudinal axis therebetween [claim 15 lines 17-18 and 47]; a frame with proximal and distal ends having an aperture in the distal end [claim 15 lines 9-14]; a plug moveable in the distal aperture and movable from intermediate the proximal end to the distal end and having a head with a first second lateral post portion [claim 15 lines 15-23];  an endplate pivotally connected to the frame having proximal and distal ends and having an elongated and angled channel which extends from a first position a first distance from the upper surface and at the midpoint between the ends of the endplate to a second position positioned at halfway between the midpoint and the distal end and the at a larger distance from the upper surface and wherein the first lateral post portion is meant to be received in the elongated and angled channels [claim 15 lines 24-44]; wherein the interaction of the elongated and angled channel with the lateral post portion cause the endplates to pivot away from the frame due to the movement of the plug in the distal direction [claim 15 lines 45-57]; and wherein the driver shaft is removable from the cannula to allow the cannula to be used to insert bone growth material into the implant [claim 15 lines 58-63].

Claim Objections
Claim 1 is objected to because of the following informalities:  
the claim at line 37-38 recites “directly engages the endplate surrounding the at least first elongated and angled channel” which is believed should recite “directly engages the first endplate surrounding the at least first elongated and angled channel” (emphasis added) to ensure clarity as to which endplate is being addressed. 
the claim at line 42-43 recites “directly engages the endplate surrounding the at least second elongated and angled channel” which is believed should recite “directly engages the second endplate surrounding the at least second elongated and angled channel” (emphasis added) to ensure clarity as to which endplate is being addressed. 
 Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the claim at line 29-30 recites “movement of the plug toward the distal end of the implant, and corresponding interaction of the at least first lateral post portion” which is believed should recite “movement of the plug toward the distal end of the implant[[,]] and corresponding interaction of the at least first lateral post portion”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the claim at line 35-36 recites “movement of the plug toward the distal end of the implant, and corresponding interaction of the at least first lateral post portion” which is believed should recite “movement of the plug toward the distal end of the implant[[,]] and corresponding interaction of the at least first lateral post portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 10-19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claim 1 at lines 19, 22, 29, 32 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 is rejected as indefinite for the recitation of “and movement of the plug toward the distal end of the implant,” at lines 43-44.  This clause appear to be incomplete since there is no description as to what the plug movement is intended to achieve and the next limitation succeeding this is indented  therefore, implying a new separate limitation.
Claims 2-9 are rejected as indefinite for depending upon an indefinite claim.
Claim 2 is rejected as indefinite for the recitation of “the frame includes a proximal portion and a distal portion: in lines 1-2.  It is unclear if this is meant to be a further clarification of the proximal and distal ends of the frame introduced in claim 1 at lines 7-8 or a new proximal and distal portions of the frame.  In the interest in compact prosecution they will be treated like further clarifications.
Claim 2 recites the limitation "the proximal wall and the distal wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-5 and 8 are rejected as indefinite for depending upon an indefinite claim.
Claim 10 recites the limitation "the insertion instrument" in 14-15.  There is insufficient antecedent basis for this limitation in the claim.
The term "approximately" in claim 10 at lines 19, 21 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 11-19 are rejected as indefinite for depending upon an indefinite claim.
Claim 11 is rejected as indefinite for the recitation of “the frame includes a proximal portion and a distal portion: in lines 1-2.  It is unclear if this is meant to be a further clarification of the proximal and distal ends of the frame introduced in claim 10 at lines 7-8 or a new proximal and distal portions of the frame.  In the interest in compact prosecution they will be treated like further clarifications.
Claim 11 recites the limitation "the proximal wall and the distal wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-14 are rejected as indefinite for depending upon an indefinite claim.
The term "approximately" in claim 20 at lines 23 and 26 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775